Case 2:19-cv-00066-JRG Document 541-1 Filed 02/05/21 Page 1 of 2 PageID #: 44286




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


 OPTIS WIRELESS TECHNOLOGY, LLC,
 OPTIS CELLULAR TECHNOLOGY, LLC,
 UNWIRED PLANET, LLC, UNWIRED
 PLANET INTERNATIONAL LIMITED, AND
 PANOPTIS PATENT MANAGEMENT, LLC,
                                           Civil Action No. 2:19-cv-00066-JRG
 Plaintiffs,

 v.

 APPLE INC.,

 Defendant.



                               FINAL JUDGMENT
Case 2:19-cv-00066-JRG Document 541-1 Filed 02/05/21 Page 2 of 2 PageID #: 44287




                                       FINAL JUDGMENT

        WHEREAS a jury trial commenced in this case on August 3, 2020 and the jury returned

 a unanimous verdict on August 11, 2020 (Dkt. No. 483);

        WHEREAS following the conclusion of the jury trial, a bench trial was conducted on

 August 11, 2020 and the Court entered an Opinion and Order as to Bench Trial Together With

 Supporting Findings of Fact and Conclusions of Law on January 22, 2021 (Dkt. No. 538);

        Pursuant to Rule 58 of the Federal Rules of Civil Procedure and in accordance with the

 foregoing, the Court hereby ORDERS and ENTERS JUDGMENT as follows:

        1. Apple has infringed one or more of the Asserted Claims;

        2. The Asserted Claims are not invalid;

        3. Apple’s infringement of one or more of the Asserted Claims was willful;

        4. Plaintiffs are hereby awarded damages from and against Apple and shall accordingly

            have and recover from Apple the sum of $506,200,000.00 U.S. Dollars as a royalty

            for past sales through the date of trial; and

        5. Pursuant to 28 U.S.C. § 1961, the Court awards post-judgment interest applicable to

            all sums awarded herein, at the statutory rate, from the date of entry of this Judgment

            until paid.

        All other requests for relief regarding the above-captioned case, as well as any request for

 pre-judgment interest and the prevailing party’s proposed Bill of Costs, shall be filed within 28

 days of this Judgment. All other relief requested by either party now pending before the Court

 and not specifically awarded herein is DENIED.

        The Clerk is directed to CLOSE the above-captioned case.
